Case 1:19-cv-20883-RS Document 58 Entered on FLSD Docket 11/15/2019 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                     (MIAMI DIVISION)

                             CASE NO.: 1:19-cv-20883-SMITH/LOUIS

 JUAN ANTONIO CANOURA,

         Plaintiff,

         v.

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY, a foreign
 corporation,

       Defendant.
 ____________________________________/

        DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION IN LIMINE AND
                   SUPPORTING MEMORANDUM OF LAW

         COMES NOW the Defendant, STATE FARM MUTUAL AUTOMOBILE INSURANCE

 COMPANY, by and through its undersigned counsel, and hereby files its Response to Plaintiff’s

 Motion In Limine and Supporting Memorandum of Law, and, in support thereof, states as follows:

         1.      On November 1, 2019, the Plaintiff filed his Motion in Limine and Supporting

 Memorandum of Law (D.E. 49) attempting to preclude defense counsel and any witnesses from

 testifying, mentioning, directly or indirectly, regarding several matters set forth therein.

         2.      As a preliminary matter, Defendant has no objection and does not challenge the

 issues raised in the following paragraphs filed by the Plaintiff, subject to general principles of law

 and this Court’s ruling, to wit: 1, 2, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15 and 16.

         3       As to paragraph 3, Defendant adopts its Reply to Plaintiff’s Motion To Strike Dr.

 Jeffrey Gelblum, M.D. As An Expert And To Exclude His Report & Memorandum of Law

 separately filed on November 15, 2019 (D.E. 57).
Case 1:19-cv-20883-RS Document 58 Entered on FLSD Docket 11/15/2019 Page 2 of 6



                                                            Case No.: 1:19-cv-20883-SMITH/LOUIS

        4.      In Paragraph 8 of the Plaintiff’s motion, the Plaintiff argues that the “Defendant

 should not be allowed to introduce evidence that the Plaintiff has received any reduction in

 outstanding medical bills; has been entitled to receive, will receive, or will become entitled to

 receive, benefits of any kind or character from a collateral source, including, but not limited to,

 benefits from collateral insurance coverage, services furnished without charge, compensation for

 time not actually worked, social security or pensions, any other governments or other entitlement

 benefits and medicare or medicaid benefits.” Defendant reserves the right to present evidence that

 the Plaintiff has received reduction in his outstanding medical bills. The Plaintiff receives medicare

 coverage via Preferred Care Partners Medical Group. The Court should not permit the Plaintiff to

 present to the jury evidence which have been written off by the providers acceptance of Medicare

 benefits. Thyssenkrupp Elevator Corporation v. Lasky, 868 So. 2d 547 (Fla. 4th DCA 2004). In

 Medicare cases, courts grant pretrial motions by defense lawyers to preclude introduction of

 evidence of the gross amounts of medical bills at trial. A trial court errs in allowing a plaintiff “to

 admit into evidence bills for medical expenses for which she never incurred liability and in allowing

 her to recover an amount in excess of benefits paid by Medicare as an element of compensatory

 damages. Cooperative Leasing, Inc. v. Johnson, 872 So. 2d 956 (Fla. 2d DCA 2004). Furthermore,

 the court therein has held that when a plaintiff is covered by Medicare, it is reversible error to

 present to the jury medical bills in excess of what Medicare agreed to pay. Id. at 960.

        5       In Paragraph 17 of the Plaintiff’s motion, Plaintiff argues the preclusion of medical

 records relative to the Plaintiff’s history or attributed statements regarding prior accidents contained

 in medical records of other treating physicians. Defendant maintains that Defendant is entitled to

 present such evidence at trial. The Plaintiff previously testified during his deposition that he was
Case 1:19-cv-20883-RS Document 58 Entered on FLSD Docket 11/15/2019 Page 3 of 6



                                                            Case No.: 1:19-cv-20883-SMITH/LOUIS

 involved in prior accidents and sustained spinal injuries in the same areas of his body for which he

 is now claiming were injured as a result of the subject accident. Additionally, in the Plaintiff’s sworn

 answers to the Defendant’s interrogatories served on June 21, 2019, excerpt of which is attached

 hereto as Exhibit “A”, the Defendant noted that he was involved in two motor vehicle accidents in

 1997 and 2013 and sustained injuries to his cervical, upper thoracic and lumbar spines. In Zenchak

 v. Kaeufer, 612 So.2d 725, 726 (Fla. 4th DCA 1993), the defense questioned one of the two injured

 plaintiffs during cross examination about facts and circumstances pertaining to a prior motor vehicle

 accident that she had been involved, which involved a claim for the same part of the anatomy that

 was the subject matter of the litigation, and the Court properly recognized that “a Plaintiff may be

 properly questioned about prior lawsuits or claim for injury similar to those complaint of in the

 present lawsuit trial.” Thus, evidence relative to the Plaintiff’s history and prior accidents contained

 in the Plaintiff’s medical reports are admissible. In the event there are inadmissible evidence

 contained in any of these medical reports, the admissibility of the additional information contained

 in said reports will be subject to the Court’s ruling.

        6       In Paragraph 18 of the Plaintiff’s motion, Plaintiff further attempts to preclude

 evidence of other litigation. However, as noted above, Defendant reserves the right to question the

 Plaintiff regarding any prior litigation regarding prior accidents or injuries that the Defendant deems

 necessary and relevant to the case at issue. In State Farm Fire & Casualty Co. v. Pettigrew, 884 So.

 2d 191, 197 (Fla. 2d DCA 2004), it was held that a plaintiff may be questioned about prior lawsuits

 and injuries similar to those complained of in the current litigation, as such evidence is “relevant to

 determining the credibility” of the testimony regarding such injuries. Id. Additionally, a plaintiff

 may be cross-examined as to previous injuries, physical condition, and other actions for similar
Case 1:19-cv-20883-RS Document 58 Entered on FLSD Docket 11/15/2019 Page 4 of 6



                                                              Case No.: 1:19-cv-20883-SMITH/LOUIS

 injuries to show that his present condition is the result of a previous condition. See also Hicks v.

 Daymunde, 190 So. 2d 6 (Fla. 1st DCA 1066). There are also circumstances where evidence

 specifically concerning litigation or claims by a plaintiff for a prior injury will be considered

 relevant to matters at issue and therefore admissible. Thus, “a plaintiff may properly be questioned

 about prior lawsuits or claims for injuries similar to those complained of in the present lawsuit trial.”

  Zenchak, 612 So.2d at 726. This matter would best be reserved for time of the trial and decided on

 a case by case basis.

         7.      In Paragraph 19 of the Plaintiff’s motion, Plaintiff attempts to preclude the letter of

 protection relative to the medical care and treatment provided by Dr. Nicholas Suite that was

 presented to Dr. Suite during his deposition on the basis that same was not executed by anyone in

 the Plaintiff’s office. However, the letter of protection, which was generated by Dr. Suite’s office

 as he testified, was executed by the Plaintiff and that is sufficient. Florida Statute § 90.608(2)

 provides that “any party can attack the credibility of a witness by exposing potential bias.” The

 Florida Supreme Court then created a broader scope of discovery in the admissibility of letters of

 protection during trial, in part. A letter of protection between the plaintiff and the plaintiff’s treating

 physician when the treating physician testifies as an expert on plaintiff’s behalf is relevant to show

 potential bias. It is axiomatic under Florida law that the more extensive the financial relationship

 between a party and a witness, the more likely that the witness has a vested interest in that

 financially beneficial relationship between the party and the witness. Allstate Ins. v. Boecher, 733

 So. 2d. 993, 997 (Fla. 1999). The Florida Supreme Court in Worley v. Cent. Fla. YMCA, 228 So. 3d

 18, 23-24 (Fla. 2017) also held that bias can be established by admitting letters of protection, which

 can demonstrate that the physician has an interest in the litigation's outcome or by providing
Case 1:19-cv-20883-RS Document 58 Entered on FLSD Docket 11/15/2019 Page 5 of 6



                                                            Case No.: 1:19-cv-20883-SMITH/LOUIS

 evidence that the physician's practice was based entirely on patients covered by letters of protection.

 Id. at 23-24.

                                                        Respectfully submitted,



                                                        By:      /s/ Jonathan G. Liss
                                                        Florida Bar No.: 008941
                                                        BERNSTEIN, CHACKMAN, LISS
                                                        Attorneys for Defendant, State Farm
                                                        4000 Hollywood Blvd., Suite 610 North
                                                        Hollywood, Florida 33021
                                                        (954) 986-9600 - Broward
                                                        (305) 940-1900 - Dade
                                                        (954) 929-1166 - Fax
                                                        jonathan@bclrlaw.com
                                                        vbennett@bclrlaw.com
                                                        dhernandez@bclrlaw.com
                                                        erin@bclrlaw.com


                                        Certificate of Service

        I HEREBY CERTIFY that on this 15th day of November, 2019, I electronically filed the

 foregoing document with the Clerk of Court for the U.S. District Court, Southern District of Florida,

 via the CM/ECF system, which concurrently served a true and correct copy hereof by e-mail to all

 counsel or parties of record on the Service List below.


                                                        By:       /s/ Jonathan G. Liss
                                                                  Florida Bar No. 008941




                                             Service List
Case 1:19-cv-20883-RS Document 58 Entered on FLSD Docket 11/15/2019 Page 6 of 6



                                                       Case No.: 1:19-cv-20883-SMITH/LOUIS

 Diana Santa Maria, Esq.
 LAW OFFICES OF DIANA SANTA MARIA, P.A.
 5220 S. University Drive, Suite 205-C
 Fort Lauderdale, Florida 33328
 Tel: (954) 434-1077
 Fax: (954) 434-4462
 diana@santamarialaw.net
 pleadings@santamarialaw.net
 mercedes@santamarialaw.net
 solange@santamarialaw.net
 litigation@santamarialaw.net
 Attorneys for Plaintiff




 G:\WP\SF-14758\response to plt motion in limine.wpd
